ROSSMAN, J.,
dissenting.
Traditionally, the beacon light of constitutionality in search and seizure cases has been the notion of reasonableness. Unfortunately, State v. Caraher, 293 Or 741, 653 P2d 942 (1982), appears to be fast eclipsing that light, and the resulting confusion has caused quite a commotion in the Oregon criminal justice system. Notwithstanding that commotion, I am still convinced that reasonableness can provide a useful standard for our resolution of these issues, and I find that the police acted reasonably in this case. In any event, I do not think that even a strict application of Caraher requires suppression under the evidence.
Looking to the specific holding in Caraher, searches incident to custodial arrest must be justified either as (1) necessary to protect the arresting officer, (2) a precaution to *265avoid the destruction of evidence, or (3) reasonably related to the crime for which the defendant is arrested. In this case, the focus is on the third type of justification: the “reasonable relationship” between the search and the original charge. In determining whether the search is justified, an objective test applies. The permissible scope of a custodial search is not controlled by the searcher’s personal motivation or subjective justification, but rather by the objective circumstances at hand. See State v. Tucker, 286 Or 485, 595 P2d 1364 (1979); State v. Cloman, 254 Or 1, 456 P2d 67 (1969). Here, whatever the officer’s own motivation for the search may have been, the fact is clear that the search was objectively justified under the circumstances. What better place to look for evidence of furnishing a false name than the arrested person’s wallet and checkbook? Clearly, the state prevails on this first step in the Caraher analysis.
Going then to the second step, the question is whether the search was reasonable under the totality of the circumstances. Quoting State v. Chinn, 231 Or 259, 273, 373 P2d 392 (1962), the court prescribed assessment of the reasonableness based on “time, space and intensity” and “the entire factual situation.” State v. Caraher, supra, 293 Or at 758. Unquestionably, had the arresting officer fully searched defendant’s wallet and discovered the forged check at the time of the February 9 arrest, the reasonableness test would have been met. The majority concedes as much. 69 Or App at 263. Thus, the question in this case boils down to whether the several week delay and the transfer of the items to the jail were fatal to the search. On the basis of “the entire factual situation,” and the underlying rationale of Caraher, I would say, “No.”
We have a situation where (1) a full search of the item would have been permissible at the time of the arrest; (2) the actual search had been extensively delayed; and (3) both the item and the arrestee have remained in uninterrupted police custody. Although the “entire factual situation” of such a continuous custodial period may be much broader than the narrow facts presented in Caraher, the “time, space and intensity” of this search necessarily included the later events, because the “time, space and intensity” of the arrest obviously broadened as well. Defendant’s “arrest” was not an isolated instant but a continuing process, subject to custodial search *266on a continuing basis. To require the contrary, that is, to limit the “arrest” to the moment of seizure, is to defy the reality of the custodial status. Just as defendant was arrested from February 9 through March 28, so, too, would he be subject to custodial search throughout that time. Also, just as the police could search his personal effects on February 9, so, too, they could search them on March 28, so long as the items remained his personal effects and were not left at the scene of the initial arrest.
Ultimately, the scope of a custodial search is grounded on “reasonableness.” It is not unreasonable to search an arrestee’s property without a warrant when that property bears a close relationship to the offense, when the arrest continues and the property, albeit in police possession, is simply transferred to the site of the arrestee’s custody. In the light of Caraher’s reliance on the “entire factual situation,” it seems reasonable to extend the time and place of the search along with the correlative extension of the time and place of the arrest. In this case, it makes no sense at all to forbid the police from doing something on March 28 that they could have done on February 9, when there has been no substantive change in the status of defendant or his property.
Relying on reasonableness, I dissent.